DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,891,475 and 1-20 of U.S. Patent No. 11,210,509. Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1, U.S. Patent Nos. 10,891,475 and 11,210,509 disclose a method comprising using at least one hardware processor to: (claim 1 of both U.S. Patent Nos. 10,891,475 and 11,210,509)
receive an image of a document captured by a camera; (claim 1 of both U.S. Patent Nos. 10,891,475 and 11,210,509)
preprocess the image of the document; (claim 1 of both U.S. Patent Nos. 10,891,475 and 11,210,509)
extract identity data, associated with an individual, from the preprocessed image of the document; (claim 1 of both U.S. Patent Nos. 10,891,475 and 11,210,509)
automatically populate fields of an enrollment form for a transaction based at least in part upon the identity data; (claim 1 of U.S. Patent No. 10,891,475 and claim 18 of claim 1 of U.S. Patent No. 11,210,509)
create a new financial account based on the enrollment form; and (claim 18 of both U.S. Patent Nos. 10,891,475 and 11,210,509)
fund the new financial account by receiving an image of a check or credit card captured by the camera, extracting at least an account number from the image of the check or credit card, and initiating a transfer of funds to the new financial account from an existing financial account associated with the extracted account number. (claim 18 of both U.S. Patent Nos. 10,891,475 and 11,210,509) 
Independent claims 19 and 20 are rejected similarly to claim 1 above. 
The dependent claims 2-18 are rejected similarly with respect to claims 1-18 of U.S. Patent No. 10,891,475 and 1-20 of U.S. Patent No. 11,210,509. Although the claims are not identical, the claims in the immediate action are broader in scope than those of the above-mentioned US Patents.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-11, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snow (US PGPub 2008/0040259; provided by Applicant) in view of Oakes (US PGPub 7,873,200; provided by Applicant).
Regarding claim 1, Snow discloses a method comprising using at least one hardware processor to: (processor, ¶ 0117)
receive an image of a document captured by a camera; (¶ 0032 and Fig. 2, numeral 151)
preprocess the image of the document; (¶ 0066 teaches preprocessing steps such as optical character recognition. ¶ 0072 teaches file format preprocessing.)
extract identity data, associated with an individual, from the preprocessed image of the document; (Fig. 2, numeral 152, “extract applicant identity data.”)
automatically populate fields of an enrollment form for a transaction based at least in part upon the identity data; (Snow teaches extracting information from an identity document such as a driver’s license for populating the fields of an application form for enrollment in a loan and setup of a loan account. ¶ 0035, “The remote computer may then analyze the stored image and populate one or more fields in a web-based application form.”)
create a new financial account based on the enrollment form; and (¶ 0064 teaches creating a new financial account based on the form.)
fund the new financial account by (¶ 0025 teaches taking down information for funding the loan account via down payment.)
In the field of automated financial transaction systems Oakes teaches receiving an image of a check or credit card captured by the camera, extracting at least an account number from the image of the check or credit card, and initiating a transfer of funds to the new financial account from an existing financial account associated with the extracted account number. (Oakes teaches a system for mobile check deposit which includes capturing an image of a check, extracting bank account numbers on the check and initiating a transfer of funds from the existing account associated with the check to the financial account of the check depositor. See col. 6, ll. 28-32 and col. 9, ll. 36-40.)
It would have been obvious to one of ordinary skill in the art to have combined Snow’s automated financial transaction system with Oakes’ automated financial transaction systems. Snow teaches a system for automating enrollment in a loan account by populating a form based on recognition of identity data on a driver’s license. Snow teaches that payment information for a down payment can be entered manually. Oakes teaches a system for mobile check depositing in order to automate payment information without the need for manual entering. The combination constitutes the repeatable and predictable result of simply applying Oakes’ automated check payment system to Snow’s automated financial account setup system. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 6, the above combination discloses the method of Claim 1, wherein the method is implemented as a software library executed on the at least one hardware processor. (Snow teaches a system for automating a loan application which consists of specific OCR, verification and validation procedures and other subroutines that constitute a software library.)
Regarding claim 7, the above combination discloses the method of Claim 6, wherein the software library is embedded in a mobile application. (As above, Snow teaches a system for automating a loan application which consists of specific OCR, verification and validation procedures and other subroutines that constitute a software library. Snow teaches that its computing can operate on a mobile personal digital assistant (¶ 0030).)
Regarding claim 8, the above combination discloses the method of Claim 1, wherein the document is a government-issued identity document. (Snow ¶ 0058 teaches that the identification consists of a driver’s license.)
Regarding claim 9, the above combination discloses the method of Claim 8, wherein the government-issued identity document is a driver's license. (As above, Snow ¶ 0058 teaches that the identification consists of a driver’s license.)
Regarding claim 10, the above combination discloses the method of Claim 8, wherein the government-issued identity document is a passport. (¶ 0065, “An identification card may comprise a driver's license, a passport, a military identification card, a government issued identification card.”)
Regarding claim 11, the above combination discloses the method of Claim 8, wherein the government-issued identity document is a military identification card. (As above, ¶ 0065, “An identification card may comprise a driver's license, a passport, a military identification card, a government issued identification card.”)
Regarding claim 18, the above combination discloses the method of Claim 1, wherein extracting the set of identity data comprises applying a rules engine to handle exceptions in fields of the identity data. (See Snow’s verification and validation rule engine in the rejection of claim 1.)
Claim 19 is the system claim corresponding to the method of claim 1. Snow teaches a system at ¶ 0030. Remaining limitations are rejected similarly. See detailed analysis above.
Claim 20 is the non-transitory computer-readable medium claim corresponding to the method of claim 1. Snow teaches a computer-readable medium claim at ¶ 0117. Remaining limitations are rejected similarly. See detailed analysis above.

Claims 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snow (US PGPub 2008/0040259; provided by Applicant) in view of Oakes (US PGPub 7,873,200; provided by Applicant) and Coggeshall (US Pat. No. 7,793,835; provided by Applicant).
Regarding claim 2, the above combination discloses the method of Claim 1, further comprising using the at least one hardware processor to: 
validate the identity data to assess a quality of the identity data; and (Snow ¶ 0074 teaches, “As data is received 205, 206, 207, 208, data verification is performed 205a, 206a, 207a, 208a.” Despite the terminology “verification,” this is consistent with the claimed “validation”: “The methods of data verification used within various embodiments of the present invention are for verifying that received data is in the proper form to be entered into a loan application” (Snow ¶ 0074).)
verify the identity data to assess an identity risk of the individual to a financial services organization. (Snow ¶ 0075, “In other embodiments of the invention, additional steps for data authentication may be used. Such steps may be used to verify the accuracy, correctness or internal consistency of the received data.” The example given discloses verifying data by verifying the correspondence of received social security numbers, names and addresses. In particular a correspondence is verified between a social security number and a received name. This data authentication/verification is consistent with Applicant’s “verification” terminology.)
In the field of identity fraud verification, Coggeshall teaches an identity risk that is a risk that the extracted set of identity data of the individual may be unreliable (Col. 3, 47-51, “In response to each input identity record, the inventive system generates a return identity record containing a numerical “fraud score” indicative of the likelihood that the input identity record is fraudulent.”) and also teaches a data validation step prior to matching different identity data (See col. 4, first full paragraph)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s method for automatic identity verification with Coggeshall’s technique for detailed identity verification risk scoring. Snow already teaches verification/authentication by matching input names and address information. The difference here is that Snow's identity risk calculation is directed to credit risk rather than authentication risk. The combination constitutes the repeatable and predictable result of simply applying Coggeshall’s technique for detailed identity verification risk scoring to Snow’s invention. This is not considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 3, the above combination discloses the method of Claim 2, further comprising using the at least one hardware processor to organize results of the validation and verification into a mobile identity risk scorecard, wherein the mobile identity risk scorecard comprises a structured information model that indicates risks associated with the set of identity data and comprises one or more indicators which denote aspects of identity risk. (As above, Snow teaches extracting information from an identity document such as a driver’s license for populating the fields of an application form for enrollment in a loan program. ¶ 0035, “The remote computer may then analyze the stored image and populate one or more fields in a web-based application form.” This information includes social security number and other personal information, used for assessing the risk of an individual’s enrollment in the program. ¶ 0004 teaches that said information is used for “performing analysis of the applicant's risk level.” That an identity risk score is used is taught at ¶ 0028 “If the credit score is greater than an upper threshold, the loan application may be approved.” This indicator constitutes a structured information model indicating risk associated with the set of identity data.)
Regarding claim 4, the above combination discloses the method of claim 3, wherein the one or more indicators comprise one or more numeric indicators which denote identity risk. (As above, that a numerical identity risk score is used is taught at Snow ¶ 0028, “If the credit score is greater than an upper threshold, the loan application may be approved.”)
Regarding claim 5, the above combination discloses the method of claim 3, wherein the mobile identity risk scorecard comprises one or more graphical indicators which denote identity risk. (See the rejection of claim 1, regarding the identity risk scorecard. Snow ¶ 0092 teaches that the scorecard can be graphical: “the decision can be transmitted by telephone, by fax, by e-mail, or as a message sent from the server 103 to the computer 101 that may be displayed on the screen of the computer 101.”)

Claims 12-14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snow (US PGPub 2008/0040259; provided by Applicant) in view of Oakes (US PGPub 7,873,200; provided by Applicant) and Medina (US Pat. No. 8,542,921; provided by Applicant).
Regarding claim 12, the above combination discloses the method of Claim 1, but not the remaining limitations.
In the field of digital image processing Medina teaches that preprocessing comprises cropping the image of the document. (Col. 6, ¶ 5, “The image processor 222 may comprise any known image processing technology, software, or other application(s) to perform operations on the image 137 of the check 108 such as deskewing, dewarping, magnetic ink character recognition, cropping”)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s scanning with Medina’s teaching of image preprocessing. Snow already teaches document scanning and character recognition. Medina provides teachings of common preprocessing techniques used in digital image processing, such as cropping, de-skewing and de-warping. The combination constitutes the repeatable and predictable result of simply incorporating Medina’s preprocessing teachings. This cannot be considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 13, the above combination discloses the method of Claim 1, wherein preprocessing comprises de-skewing the image of the document. (See rejection of claim 12)
Regarding claim 14, the above combination discloses the method of Claim 1, wherein preprocessing comprises de-warping the image of the document. (See rejection of claim 12)
Regarding claim 16, the above combination discloses the method of Claim 1, wherein preprocessing comprises creating one or more bi-tonal images from the image of the document. (Medina, col. 11, ¶ 5 teaches converting images into bi-tonal black and white.)

Claims 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snow (US PGPub 2008/0040259; provided by Applicant) in view of Oakes (US PGPub 7,873,200; provided by Applicant) and Lorie (US Pat. No. 6,993,205; provided by Applicant)
Regarding claim 15, the above combination discloses the method of Claim 1, but not the remaining limitations.
In the field of digital image processing Lorie teaches that preprocessing comprises converting text in the image of the document into reverse text. (Col. 2, ¶ 3 teaches reversing text, by inverting it or rotating it 180 degrees.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s scanning with Lorie’s teaching of image preprocessing. Snow already teaches document scanning and character recognition. Lorie provides teachings of common preprocessing techniques used in digital image processing, such as reversing text which is scanned in a reverse orientation. The combination constitutes the repeatable and predictable result of simply incorporating Lorie’s preprocessing teachings. This cannot be considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Claims 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snow (US PGPub 2008/0040259; provided by Applicant) in view of Oakes (US PGPub 7,873,200; provided by Applicant) and Castiglia (US PGPub 2008/0212901; provided by Applicant).
Regarding claim 17, the above combination discloses the method of Claim 1, including that extracting the set of identity data comprises extracting identify fields, including highlighting fields based on missing information (As above, Snow ¶ 0088 teaches indicating information (i.e., marking fields) that is needed to complete the populated application, based on the score evaluation being higher than a threshold.)
In the field optical character recognition Castiglia teaches calculating a confidence score for each of a plurality of fields and individually highlighting each of the plurality of fields for which the calculated confidence score is below a fixed value. (Castiglia teaches an OCR (optical character recognition) system which recognizes characters from a document, populates the text into fields of a form and highlights fields which have a confidence below a fixed value. Castiglia introduces the system for managing low confidence fields at ¶ 0033 and Fig. 2B. ¶ 0036 teaches, “these fields can be highlighted or emphasized with a particular color to indicate the individual characters that have a low confidence level that indicates a possible inaccuracy of the translated character.” ¶ 0039, “Characters that have a confidence level and fall below a predetermined confidence level threshold are identified as having a low confidence level.”)
It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the above combination to compute OCR confidence scores and use them in highlighting document fields. Snow teaches populating an application form with the help of OCR data from a document image and further teaches highlighting information which was not able to be obtained from the OCR document. Castiglia teaches labelling fields of a document based on their low OCR confidence. The combination constitutes simply using OCR confidence in Snow’s process of highlighting fields not able to be obtained from the OCR document. In view of Castiglia’s relevant teaching of using OCR confidence scores to label low confidence fields, this cannot be considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822. The examiner can normally be reached Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             
/AMANDEEP SAINI/Primary Examiner, Art Unit 2661